Argued October 17, 1940.
This action in assumpsit was brought in 1937 against an attorney to recover the sum of $50 paid in 1932 as a retainer to represent the plaintiff in an equity suit then pending; it being alleged that he performed no services and should, therefore, refund the money paid. By agreement, the case was tried by a judge, sitting without a jury. The dispute is wholly one of fact.
The plaintiff's testimony supported the averments in his statement.
The defendant's version of the transaction, as disclosed in his affidavit of defense, was entirely different and was supported on the trial by his own evidence and that of an assistant in his office; and, if believed, it justified the defendant's retention of the money.
The trial judge resolved the disputed issues of fact in favor of the defendant. His finding on the facts has the force and effect of the verdict of a jury.
Judgment affirmed.